303 S.E.2d 606 (1983)
Robert E. DIXON, Jr.
v.
Rosalie Patrick DIXON.
No. 8210DC727.
Court of Appeals of North Carolina.
June 21, 1983.
*607 Johnson, Gamble & Shearon by George G. Hearn, Raleigh, for plaintiff-appellee.
Hunter, Wharton & Howell by V. Lane Wharton, Jr., Raleigh, for defendant-appellant.
WELLS, Judge.
For defendant to have a right of appeal from a mandatory preliminary injunction, "substantial rights" of the appellant must be adversely affected. G.S. 1-277 and G.S. 7A-27. Otherwise, an appeal from such an interlocutory order is subject to being dismissed. State v. Fayetteville Street Christian School, 299 N.C. 351, 261 S.E.2d 908, appeal dismissed, 449 U.S. 807, 101 S.Ct. 55, 66 L.Ed.2d 11 (1980); Smart v. Smart, 59 N.C.App. 533, 297 S.E.2d 135 (1982). Generally, a right is "substantial" only if it would be lost if the ruling or order is not reviewed before final judgment. A.E.P. Industries, Inc. v. McClure, 308 N.C. 393, 302 S.E.2d 754 (1983); Smart v. Smart, supra. G.S. 50-20(i) provides that a party to an equitable distribution action may seek an injunction pursuant to G.S. 1A-1, Rule 65 and Chapter 1, Article 37. The decision as to whether to grant such an injunction for the purpose of preserving the status quo pending trial is left to the discretion of the trial judge, Pruitt v. Williams, 288 N.C. 368, 218 S.E.2d 348 (1975), and generally no appeal lies from the issuance of such an injunction, Bridges v. Bridges, 29 N.C.App. 209, 223 S.E.2d 845 (1976).
The injunction issued in the present case was obviously intended to maintain the status quo. The order affects both plaintiff and defendant, and plaintiff, who received possession of the property, was ordered to post a bond to protect defendant. Defendant has not shown that her "substantial rights" are affected, that her recourse on the bond posted by plaintiff will be inadequate or that the trial judge abused his discretion in issuing his injunction. Piecemeal adjudication and unnecessary delay in proceedings like the present one serve to delay and frustrate the effective administration of justice. See Stephenson v. Stephenson, 55 N.C.App. 250, 285 S.E.2d 281 (1981). This appeal is
Dismissed.
BECTON and EAGLES, JJ., concur.